FILED
                           NOT FOR PUBLICATION
                                                                            MAR 24 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TOREY MICHAEL ADAMCIK,                           No.   20-35445

              Petitioner-Appellant,              D.C. No. 1:18-cv-00015-CWD

 v.
                                                 MEMORANDUM*
AL RAMIREZ, Warden,

              Respondent-Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                    Candy W. Dale, Magistrate Judge, Presiding

                      Argued and Submitted February 7, 2022
                               Seattle, Washington

Before: BYBEE and CHRISTEN, Circuit Judges, and SELNA,** District Judge.

      Petitioner Torey Adamcik seeks relief from the district court’s denial of his

federal habeas petition. Adamcik was convicted of first degree murder and

sentenced to life without parole. At the time of the crime, he was sixteen years old.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.
Adamcik argues that his sentence of life without parole is unconstitutional because

he is not one of the rare juveniles whose crime reflects irreparable corruption. See

Montgomery v. Louisiana, 577 U.S. 190, 209 (2016). The district court granted

deference to the last-reasoned state court opinion from the Idaho Supreme Court

under 28 U.S.C. § 2254(d), and denied the petition. We have jurisdiction under 28

U.S.C. §§ 1291 and 2253, and we affirm.

      Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

if a petitioner’s constitutional claim was adjudicated on the merits in state court

proceedings, a federal court must defer to the state court decision unless it “(1) was

contrary to clearly established federal law as determined by the Supreme Court, (2)

involved an unreasonable application of such law, or (3) . . . was based on an

unreasonable determination of the facts in light of the record before the state

court.” Murray v. Schriro, 882 F.3d 778, 801 (9th Cir. 2018) (quoting Fairbank v.

Ayers, 650 F.3d 1243, 1251 (9th Cir. 2011)).

      “[T]he Eighth Amendment forbids a sentencing scheme that mandates life in

prison without possibility of parole for juvenile offenders.” Miller v. Alabama,

567 U.S. 460, 479 (2012). While Miller did not place an outright ban, it “did bar

life without parole, however, for all but the rarest of juvenile offenders, those

whose crimes reflect permanent incorrigibility.” Montgomery, 577 U.S. at 209.


                                           2
By requiring a sentencing process that accounted for the offender’s youth,

Miller outlined “a procedural requirement necessary to implement a substantive

guarantee.” Id. at 210. However, neither Miller nor Montgomery imposed a

formal factfinding requirement. Jones v. Mississippi, 141 S. Ct. 1307, 1313

(2021).

      The district court correctly determined that the Idaho Supreme Court

adjudicated Adamcik’s substantive Miller claim on the merits. “When a federal

claim has been presented to a state court and the state court has denied relief, it

may be presumed that the state court adjudicated the claim on the merits in the

absence of any indication or state-law procedural principles to the contrary.”

Harrington v. Richter, 562 U.S. 86, 99 (2011). The Idaho Supreme Court

acknowledged that Adamcik brought both procedural and substantive claims in his

state postconviction proceedings. After reviewing the sentencing record, it

concluded that Adamcik’s sentence did not violate the Eighth Amendment, in part

because “[t]he sentencing judge’s conviction that Adamcik would kill again if

released is the quintessence of finding him irreparably corrupt.” While the Idaho

Supreme Court’s analysis focused on compliance with Miller’s procedural

requirements, in doing so it considered the same evidence that would be relevant to

the merits of Adamcik’s substantive Miller claim.


                                           3
      The Idaho Supreme Court opinion also did not contradict or unreasonably

apply clearly established federal law, nor was it based on an unreasonable

determination of fact. “The question under AEDPA is not whether a federal court

believes the state court’s determination was incorrect but whether that

determination was unreasonable—a substantially higher threshold.” Schriro v.

Landrigan, 550 U.S. 465, 473 (2007). “[S]o long as ‘fairminded jurists could

disagree’ on the correctness of the state court’s decision,” AEDPA precludes

federal habeas relief. Richter, 562 U.S. at 101 (quoting Yarborough v. Alvarado,

541 U.S. 652, 664 (2004)). The Idaho Supreme Court reviewed in detail the

sentencing judge’s consideration of Adamcik’s youth, as well as the facts of the

crime. Based on the record before the Idaho Supreme Court, it was reasonable to

conclude that Adamcik’s sentence was not disproportionate in violation of the

Eighth Amendment.

      The fact that the state courts declined to hold a postconviction evidentiary

hearing on Adamcik’s substantive Miller claim is also not grounds for habeas

relief. Montgomery described evidence of postsentencing behavior as “one kind of

evidence that prisoners might use to demonstrate rehabilitation” at a parole

hearing. Montgomery, 577 U.S. at 213. However, Adamcik does not present a

persuasive argument that this requires the state court to hold an evidentiary hearing


                                          4
and consider evidence of rehabilitation to adjudicate his habeas claim. Adamcik

received a discretionary sentencing hearing where the sentencing judge considered

evidence of his youth. Procedurally, that is both “constitutionally necessary and

constitutionally sufficient.” Jones, 141 S. Ct. at 1313.

      PETITION DENIED.




                                          5